THARPE & HOWELL, LLP

15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

oOo on Dn nH fF WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

KATIE JACOB Case No.: 2:19-cv-08343 GW (MRWx)
Plaintiff, (Los Angeles County Superior Court Case No.
19STCV29820)
V.
LOWE’S; LOWE’S HOME (Assigned to Hon. George H. Wu, District
CENTERS, LLC; LOWE’S udge; Michael R. Wilner, Magistrate

COMPANIES, INC.; LOWE’S HOME | Judge)
CENTERS, LLC-STORE 0773; and

DOES 1 TO 100, INCLUSIVE ORDER ON STIPULATION FOR
VOLUNTARY DISMISSAL WITH
Defendants. PREJUDICE PURSUANT TO
SETTLEMENT

 

 

 

 

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the
Stipulation between plaintiff Katie Jacob and Defendant Lowe’s Home Centers, LLC,
this action is dismissed with prejudice, in its entirety, with each party to bear its own
costs.

IT IS SO ORDERED.

Dated: December 20, 2019 1: erage hy —
The Honorable George H. Wu
United States District Court Judge

-l-
ORDER ON STIPULATION FOR VOLUNTARY DISMISSAL
WITH PREJUDICE PURSUANT TO SETTLEMENT

 
